Exhibit 10.30

 

[g49571keimage002.jpg]

interWAVE Communications, Inc.
312 Constitution Drive, Menlo Park, CA 94025
Tel: (650) 838-2000  Fax: (650) 321-6250

 

 

May 21, 2003

 

 

Employment Agreement

Priscilla M. Lu

InterWAVE Communications

 

 

Dear Priscilla,

 

 

The Board of Directors has met and approved the following employment terms to
supercede and replace all previous oral and/or written agreements between
interWAVE Communications International Ltd. (Company), its subsidiaries and all
affiliated entities and Priscilla M. Lu.

 

With informed review and consent of mutual parties, this agreement will be
effective upon signature of the authorized Company delegate of the Board of
Directors and yourself.

 

a. Title

 

CTO or equivalent (to be confirmed by CEO)

 

 

 

b. Reporting

 

Chief Executive Officer (CEO)

 

 

 

c. Responsibilities

 

To be defined within 90 days of the effective date of this Agreement by the
Board of Directors together with the CEO.

 

 

 

d. Employee Status

 

Full time employee

 

 

 

 

e. Compensation

 

$9,500.00 per biweekly pay period or the then current biweekly salary less
applicable withholdings and deductions, but no less than $200,000 annual salary
or the equivalent which is at $7692.31 biweekly pay period.

 

 

 

 

 

h. Severance

 

In the event of termination without cause(1), or if the base salary compensation
is reduced below $200,000 annual salary and you elect to resign from the
company, the Board of Directors has approved the following:

 

 

--------------------------------------------------------------------------------

(1)  The term “Cause” means (i) willful misconduct in the performance of your
duties as a Company employee (other than as a result of a disability) that has
resulted or is likely to result in substantial and material damage to the
Company; (ii) commission of any act of fraud with respect to the Company: or
(iii) conviction of a felony or a crime involving moral turpitude, either of
which causes material harm to the business and affairs of the Company.  No act
or failure to act by you shall be considered “willful” if done or omitted by you
in good faith with reasonable belief that your action or omission was in the
best interests of the Company.  In addition, for “cause” to exist, the Board of
Directors must determine that your act or omission was the result of
demonstrable misconduct that is materially injurious to the Company.

 

interWAVE Confidential

 

--------------------------------------------------------------------------------


 

(1) Continuation of salary. The equivalent of twelve (12) months of then current
base salary, which will be no less than the equivalent of $200,000 annualized
salary, to be divided into twenty six (26) equal payments paid in regular
biweekly payroll periods over a period of one (1) year beyond the last day of
active employment up to the effective date of termination.

 

(2) Benefits coverage (medical, dental and vision) at the level of coverage then
in effect for a period of twelve (12) months beyond the last day of active
employment up to the effective date of termination.

 

(3) Continued stock vesting for a period of one (1) year through the period of
salary and benefit continuation cited in (1) and (2).

 

(4) The Company agrees to extend the period of exercise of vested shares after
termination of employment for a period of up to nine (9) months.  You shall be
responsible for any taxes and reporting accruing from (3) and (4).

 

(5) The Company will continue to provide Officers indemnification, including the
term served as Chief Executive Officer and in any other capacities, subject to
the terms and conditions of the Company’s Directors and Officers Insurance
Policy and Indemnification Agreement for the term of your employment and the
period noted in (1).

 

(6) In addition, Company will apply any other exit policy and benefits as are
then current and applicable to an employee of the Company.

 

In the event of termination for cause, the Company shall not have any
obligations for payments, benefits, damages awards or compensation to you other
than as provided by then existing employee plans or polices at the time of
termination.

 

Assumption by Successor.  This Agreement shall be binding upon the successors
and assigns of the parties hereto, including any acquirer of the capital stock
of Interwave whether by merger, consolidation, reorganization or other similar
business combination transaction.  In the event of a sale of all or
substantially all of the assets of interWAVE, interWAVE shall use all
commercially reasonable efforts to cause the acquirer to assume this Agreements
and the obligations of interWAVE hereunder.

 

At-Will Employment.  Notwithstanding termination and the terms of severance
above, you should be aware that your employment with the Company is for no
specified period and constitutes “at-will” employment.  As a result, you are
free to terminate your employment at anytime, for any reason or for no reason. 
Similarly, the Company is free to terminate your employment or demote, promote,
or change your compensation, benefits, duties or location of work at any time,
for any reason or for no reason.  In the event of termination of your
employment, you will not be entitled to any payments, benefits, damages, awards
or compensation other than as may otherwise be available in accordance with the
Company’s established employee plans and policies at the time of termination.

 

Confidentiality.  You shall continue to be governed by the terms of the
Employment & Proprietary Agreement, Non-Disclosure and Confidentiality Agreement
and Indemnification Agreement between the Company and yourself during your
employment with the Company and any subsequent period covered in these
agreements.  You should advise the CEO in writing of any conflict or potential
conflict or submit to the CEO for determination of any potential conflict of
interest during your employment and covered subsequent period.

 

2

--------------------------------------------------------------------------------


 

All other terms and conditions of employment remain the same.  There shall be no
amendment to these employment terms and conditions unless by mutual written
consent of the parties.

 

I hope that you will accept the terms and we can work to further the goals and
ensure the success of the Company.

 

Sincerely,

 

 

/s/ William Gibson

May 21, 2003

 

William Gibson

Date

On Behalf of the Board of Directors

 

 

ý I have received and reviewed the terms of this Employment Agreement.

 

 

ý I accept the terms of this Employment Agreement.

 

 

/s/ Priscilla M. Lu

May 19, 2003

 

Priscilla M. Lu

Date

 

 

CC: Cal Hoagland

 

HR

 

 

3

--------------------------------------------------------------------------------